IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIE RAYMOND PETTY,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1502

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 8, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Willie Raymond Petty, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The “Petition for All Writs” is treated by the court as a petition for writ of

mandamus, and is denied. See Pettway v. State, 776 So. 2d 930 (Fla. 2000).

BENTON, CLARK, and OSTERHAUS, JJ., CONCUR.